12 A.3d 288 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Jennifer Marie BALLARD, Petitioner.
No. 279 WAL 2010.
Supreme Court of Pennsylvania.
January 12, 2011.

ORDER
PER CURIAM.
AND NOW, this 12th day of January, 2011, the Petition for Allowance of Appeal is GRANTED, and the order of the Superior Court is VACATED. The Superior Court erred by concluding, under the coordinate jurisdiction doctrine, that it was bound by its prior decision in Commonwealth v. Jackson, 991 A.2d 358 (Table) (Pa.Super.2010). Petitioner was not a party to the appeal of her co-defendant in Jackson, and raised distinct legal challenges in her appeal to the Superior Court. See Ario v. Reliance Ins. Co., 602 Pa. 490, 980 A.2d 588, 597 (2009) (holding that, under the coordinate jurisdiction doctrine, judges of equal jurisdiction sitting in the same case should not overrule each others' decisions).
This case is REMANDED to the Superior Court with instructions to conduct a merits review of Petitioner's challenge on direct appeal to the legality of the inventory search of the vehicle following Petitioner's arrest.
Jurisdiction relinquished.
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.